


Exhibit 10.4


ZOGENIX, INC.


ANNUAL INCENTIVE PLAN


(As Amended and Restated Effective March 15, 2013)


1.    PURPOSE


This Zogenix, Inc. Annual Incentive Plan (the “Plan”) is intended to provide an
incentive for eligible employees of Zogenix, Inc. (the “Company”) to perform to
the best of their abilities, to further the growth, development and financial
success of the Company, and to enable the Company to attract and retain highly
qualified employees.


2.    PARTICIPANTS


All employees of the Company and its subsidiaries meeting the eligibility
requirements set forth in this Section 2 shall be eligible to receive a bonus
award (an “Award”) hereunder (each such eligible employee, a “Participant”). To
receive an Award under the Plan with respect to any Incentive Plan Year (as
defined below), a Participant must:


(a)     Be an “Active” employee as of the date of payment of his or her Award.
For purposes of this Plan, “Active” shall mean an employee who is actively
employed by the Company, including an employee on an approved leave of absence,
such as medical, personal or military leave, but not an employee who has been
moved to “inactive” status pursuant to the Company’s employee handbook.


(b)    Be a “Regular Full-Time Employee” at the end of the relevant Incentive
Plan Year. For purposes of this Plan, “Regular Full-Time Employee” shall mean an
employee who actually worked at least 1,560 regular hours during the relevant
Incentive Plan Year (or the equivalent of 30 hours per week). The preceding
hours requirement will be prorated for employees out on a medical leave of
absence covered by the federal Family and Medical Leave Act or similar state
law. Temporary or seasonal employees, interns, independent contractors and
consultants are ineligible to participate in the Plan.


(c)    Have been an eligible employee for at least three (3) consecutive months
prior to the end of the relevant Incentive Plan Year.


(d)    Be performing at a minimum level of “Needs Improvement” or higher at the
time his or her Award is paid.  


(e)    Not engage in and/or be involuntarily terminated as a result of serious
misconduct (e.g., theft, dishonesty, workplace violence) or a violation of
Company policy during the Incentive Plan Year or prior to the payment of his or
her Award, as determined by the Company.


3.    THE COMMITTEE


The Plan shall be administered by a committee (the “Committee”) of the Board of
Directors of the Company (the “Board”), which shall be appointed by the Board.
Initially, the Compensation Committee of the Board shall constitute the
Committee. The Committee shall have the discretion and authority to administer
and interpret the Plan, including the authority to establish one or more bonus
programs under the Plan from



--------------------------------------------------------------------------------




time to time containing such terms and conditions as the Committee may determine
or deem appropriate in its discretion.


4.    PERFORMANCE GOALS


The Plan is intended to provide incentive for the achievement of approved annual
corporate and individual objectives (the “Performance Goals”) with respect to
each calendar year during the term of the Plan (each an “Incentive Plan Year”).


(a)    Corporate Performance Goals. Prior to or at the beginning of each
Incentive Plan Year, the Committee shall select such objective corporate
Performance Goals for such Incentive Plan Year as the Committee may determine in
its sole discretion. It is intended that the corporate Performance Goals be
objectively determinable and based upon financial metrics set forth in the
Company’s annual business plan or strategic objectives consistent with the
Company’s annual business plan, with the weighting of the various objectives to
be approved by the Committee.


(b)    Individual Performance Goals. All Participants in the Plan will work with
their managers to develop a list of key individual Performance Goals, which
individual Performance Goals will be subject to the approval of each
Participant’s manager. The individual Performance Goals for the executive
officers of the Company, if applicable, will be approved by the Chief Executive
Officer of the Company.


5.    TARGET AWARD PERCENTAGES


Each Participant will be assigned a “Target Award Percentage” based on his or
her job classification and responsibilities. A Participant’s Target Award
Percentage for any given Incentive Plan Year will be based on his or her job
classification as of December 31 of such Incentive Plan Year. The Target Award
Percentages will be reviewed annually by the Committee and adjusted as necessary
or appropriate. The initial Target Award Percentages for purposes of the Plan
will be as follows:


Position                    Target Award Percentage (% of base salary)


Chief Executive Officer                      50%        
President/COO/CFO/CCO                       45%    
CDO/CMO/SVP/GM                         35%    
Vice Presidents                             30%    
Senior Directors/Controller                     22.5%    
Directors                             20%    
Associate Directors                         17.5%
Managers                              15%
Administrative Staff                         10%


A “Target Award” for each Participant for each Incentive Plan Year will be
determined by multiplying his or her “Target Award Percentage” by his or her
base salary as of December 31 of such Incentive Plan Year.


    





--------------------------------------------------------------------------------




6.    WEIGHTINGS


Other than the Chief Executive Officer of the Company, whose Award will be
determined solely by reference to corporate Performance Goal achievement as set
forth below, a portion of each Participant’s Award will be based on corporate
Performance Goal achievement and a portion will be based on individual
Performance Goal achievement. The relative weight between these goals will vary
based on levels within the organization. The weighting will be reviewed annually
by the Committee and be adjusted, as necessary or appropriate.


The initial weightings for purposes of the Plan will be as follows:


Corporate        Individual


Chief Executive Officer         100%    0%    
President/COO/CFO/CCO          90% 10%
CDO/CMO/SVP/GM         80%     20%
Vice Presidents          70%     30%
Senior Directors/Directors          60%     40%
All other employees          30%      70%


7.    PERFORMANCE MEASUREMENT


Separate “Performance Factors” will be established for each of the corporate and
individual Performance Goals applicable to each Award for each Incentive Plan
Year.


(a)    Corporate Performance Factor. The Chief Executive Officer of the Company
will present to the Committee for its approval his assessment of the level of
the Company’s achievement of its corporate Performance Goals, in the Committee’s
sole discretion. The corporate “Performance Factor” shall be expressed as a
percentage within the range specified by the Committee with respect to each
Incentive Plan Year, which percentage may exceed 100%. The same corporate
“Performance Factor,” as approved by the Committee, shall be used for the
corporate component of each Participant’s Award. Unless otherwise determined by
the Committee, if the corporate Performance Factor for an Incentive Plan Year is
below 50%, Participants will not be entitled to any Awards under the Plan for
such Incentive Plan Year, regardless of a Participant’s individual Performance
Factor. Unless otherwise determined by the Committee, the corporate Performance
Factor will be within the range of 50% to 125%.


(b)    Individual Performance Factor. A Participant’s achievement level relative
to his or her individual Performance Goals will be used to calculate a
Performance Factor for such Participant, which shall be expressed as a
percentage within the range specified by the Committee or its designee with
respect to each Incentive Plan Year, which percentage may exceed 100%. Unless
otherwise determined by the Committee, a Participant’s individual Performance
Factor will be within the range of 0% to 110%. While a Participant’s direct
manager shall take a Participant’s achievement with respect to his or her
individual Performance Goals for the Incentive Plan Year into account in
determining the individual Performance Factor, any such determination remains in
the sole discretion of the direct manager based on their subjective assessment
of a Participant’s overall performance. The proposed individual Performance
Factors for the executive officers of the Company will be presented by the Chief
Executive Officer of the Company to the Committee for its approval, which shall
retain the sole discretion to determine such executives’ individual Performance
Factors based on its subjective assessment of each executive’s overall
performance.





--------------------------------------------------------------------------------




8.    AWARD CALCULATIONS


The actual Award for a Participant will be calculated by allocating the Target
Award for such Participant between the corporate and individual weightings for
the relevant Incentive Plan Year, and then applying the corresponding corporate
and individual Performance Factors to each such amount, respectively.


The example below shows a sample Award calculation under the Plan. First, a
total Target Award is calculated by multiplying the Plan Participant’s base
salary by the Target Award Percentage. The resulting amount is then divided into
its corporate component and its individual component, if any, based on the
relative weightings for that Participant’s specific position. This calculation
establishes specific dollar Target Award for the Plan year for each component of
the Award.


Example:    Position:                    Vice President
Base Salary:                    $200,000
Target Award Percentage:            30%
Target Award (in dollars):            $60,000


Assumed Performance Factors based on the following assessment of corporate and
individual performance:
Corporate Performance Factor        90%
Individual Performance Factor        100%


Award Calculation:


Target Award components (based on weightings):
Corporate performance (70%):         $42,000
Individual performance (30%):        $18,000


Corporate component                $37,800 ($42,000 x 90%)
Individual component                $18,000     ($18,000 x 100%)
    
Total Award:
$55,800 (93% of Target Award)



Award calculations will be based on a Participant’s base salary as of the last
day of the applicable Incentive Plan Year.


A Participant who has been an eligible employee for less than a year, but who is
an eligible employee for at least three months prior to the end of an Incentive
Plan Year and remains continuously employed through the end of such Incentive
Plan Year, will receive a pro-rata Award based on the portion of the Incentive
Plan Year he or she was an eligible employee. Award payments may also be
prorated for any time during an Incentive Plan Year an otherwise eligible
employee was not classified as an Active employee or Regular Full-Time Employee
during such Incentive Plan Year, in the discretion of the Committee. Other than
as stated above, Awards will not be prorated for partial year service.


The Committee may, in its discretion, reduce or eliminate an Award otherwise
payable to any Participant. Any such reduction or elimination may be made based
on such objective or subjective determinations as the Committee determines
appropriate.





--------------------------------------------------------------------------------




9.    PAYMENT OF AWARDS


The payment of Awards under the Plan shall be made on any date or dates
determined by the Committee during the calendar year following the Incentive
Plan Year to which such Awards relate and shall be subject to such terms and
conditions as may be determined by the Committee in its sole discretion. As
provided in Section 2, a Participant must be an Active employee of the Company
or its subsidiaries and in good standing as of the date on which the Award is
paid in order to be entitled to receive such Award. If a Participant dies or a
Participant’s employment is terminated for any reason prior to the payment of
his or her Award, the payment of any Award (and in the case of death, the person
or persons to whom such payment shall be made) shall be determined at the sole
discretion of the Committee.


Any Award that becomes payable under the Plan may be paid in the form of cash,
shares of the Company’s common stock or a combination of both, as determined by
the Committee in its sole discretion. To the extent that the Committee
determines to pay an Award in the form of shares of the Company’s common stock,
such shares shall be awarded under the Company’s 2010 Equity Incentive Award
Plan, as amended from time to time, and shall be subject to the terms and
conditions thereof.


10.    AMENDMENT, SUSPENSION AND TERMINATION


The Company may amend, suspend or terminate the Plan at any time in its sole
discretion. Such discretion may be exercised any time before, during, and after
the Plan year is completed. No Participant shall have any vested right to
receive any payment until actual delivery of such compensation.


11.    MISCELLANEOUS


(a)    The Company shall deduct all federal, state, and local taxes required by
law or Company policy from any Award paid hereunder.


(b)    In no event shall the Company be obligated to pay to any Participant an
Award for any period by reason of the Company’s payment of an Award to such
Participant in any other period, or by reason of the Company’s payment of an
Award to any other Participant or Participants in such period or in any other
period.


(c)    This Plan does not, and Company policies and practices in administering
this Plan do not, constitute an express or implied contract or other agreement
concerning the payment of any Award or the duration of any Participant’s
employment with the Company. The employment relationship of each Participant is
“at will” and may be terminated at any time by the Company or by the
Participant, with or without cause.


(d)    The Plan shall be unfunded. Amounts payable under the Plan are not and
will not be transferred into a trust or otherwise set aside. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Award under the Plan. Any
accounts under the Plan are for bookkeeping purposes only and do not represent a
claim against the specific assets of the Company.


(e)    No rights of any Participant to payments of any amounts under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated. All rights with respect to an Award granted to a Participant under
the Plan shall be available during his or her lifetime only to the Participant.





--------------------------------------------------------------------------------




(f)    Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.


(g)    The Plan shall be construed, interpreted and the rights of the parties
determined in accordance with the laws of the State of California (without
regard to principles of conflicts of law).


* * * * *


I hereby certify that the foregoing Plan was duly adopted by the Board on March
15, 2013.






/s/ Ann D. Rhoads    
Name: Ann D. Rhoads
Title:
Executive Vice President, Chief Financial Officer, Treasurer and Secretary


